DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/28/22, 7/19/22 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
As to the amended claims received on 8/8/22, and the subsequent amendment (see below), the previous rejections are withdrawn.
The withdrawn claims have been rejoined and are now examined.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Lee on 8/29/22.

The claims have been amended.  A complete listing follows:

Claims 1–15. (Canceled)

16. (Currently Amended) A container configured to hold fluids usable by a medical diagnostics system, the container comprising:
an in-use orientation in which the fluids are aspirated by the medical diagnostics system; and
in the in-use orientation:
a top compartment defined by an enclosed housing having a top wall, a bottom wall, side walls, and an access opening in one of the side walls, the access opening positioned adjacent to the bottom wall of the top compartment;
a bottom compartment defined by an enclosed housing having a top wall, a bottom wall, side walls, and an access opening in one of the side walls, the access opening positioned adjacent to the bottom wall of the bottom compartment, wherein the top compartment and the bottom compartment are fluidically separate; and
a septum between and connecting the top and bottom compartments such that the top and bottom compartments are stationary relative to each other, the septum separating the top and bottom compartments such that the walls of the top compartment do not contact the walls of the bottom compartment,
wherein, in the in-use orientation, the top compartment is above the bottom compartment, and
wherein at least a portion of the bottom wall of the top compartment slopes downward toward the access opening of the top compartment.

17. (Canceled) 

18. (Currently Amended) The container of claim [[17,]]16, wherein the top wall of the bottom compartment is substantially parallel to the bottom wall of the top compartment.

Claims 19–21. (Canceled)	

22. (Previously Presented) The container of claim 16, wherein a portion of the top wall of the bottom compartment is higher than a portion of the bottom wall of the top compartment.

23. (Previously Presented) The container of claim 16, wherein a portion of the bottom wall of the top compartment is lower than a portion of the top wall of the bottom compartment.

24. (Previously Presented) The container of claim 16, wherein the septum is narrower than the top and bottom compartments.

25. (Previously Presented) The container of claim 16, wherein at least a portion of the septum is positioned halfway between the top wall of the top compartment and the bottom wall of the bottom compartment.

26. (Previously Presented) The container of claim 16, wherein at least a portion of the bottom wall of the bottom compartment slopes downward towards the access opening of the bottom compartment.

27. (Previously Presented) The container of claim 16, wherein the top compartment is smaller than the bottom compartment.

28. (Previously Presented) The container of claim 27, wherein the top compartment has a capacity between 60 mL and 130 mL.

29. (Previously Presented) The container of claim 27, wherein the bottom compartment has a capacity between 100 mL and 175 mL. 

30. (Previously Presented) The container of claim 27, wherein the top compartment has a capacity between 90 mL to 100 mL, and wherein the bottom compartment holds between 130 mL and 145 mL.

31. (Previously Presented) The container of claim 16, further comprising:
a first reagent contained in the top compartment; and
a second reagent contained in the bottom compartment.

32. (Canceled)  

33. (Previously Presented) The container of claim 31, further comprising:
a first fluid seal sealing the access opening of the top compartment; and
a second fluid seal sealing the access opening of the bottom compartment,
wherein the first fluid seal and the second fluid seal are configured to be punctured by dedicated fluid access needles configured to access the first reagent and the second reagent,
wherein once punctured, the container is no longer fluid-tight.

34. (Previously Presented) The container of claim 16, further comprising a data-matrix code that encodes at least one of: expiration date, lot number, manufacturer identity, or authenticity,
wherein the data-matrix code is located on an outer surface of one of the walls of the first compartment or the second compartment.

35. (Currently Amended)  A method comprising:
securing a container, holding fluids usable by a medical diagnostic system, in an in-use orientation, the in-use orientation corresponding to an orientation in which the fluids are aspirated by the medical diagnostics system, wherein in the in-use orientation, the container comprises:
a top compartment defined by an enclosed housing having a top wall, a bottom wall, side walls, and an access opening in one of the side walls, the access opening positioned adjacent to the bottom wall of the top compartment;
a bottom compartment defined by an enclosed housing having a top wall, a bottom wall, side walls, and an access opening in one of the side walls, the access opening positioned adjacent to the bottom wall of the bottom compartment, wherein the top compartment and the bottom compartment are fluidically separate; and
a septum between and connecting the top and bottom compartments such that the top and bottom compartments are stationary relative to each other, the septum separating the top and bottom compartments such that the walls of the top compartment do not contact the walls of the bottom compartment,
wherein, in the in-use orientation, the top compartment is above the bottom, and
wherein at least a portion of the bottom wall of the top compartment slopes downward toward the access opening of the top compartment; and
aspirating the fluids held in the container in the in-use orientation by the medical diagnostic system. 

36.	(Canceled)  

37. 	(Previously Presented) The method of claim 35, wherein a portion of the top wall of the bottom compartment is higher than a portion of the bottom wall of the top compartment.

38.  	(Previously Presented) The method of claim 35, wherein a portion of the bottom wall of the top compartment is lower than a portion of the top wall of the bottom compartment.

39.	(Currently Amended)  An apparatus comprising:
a reagent container configured to hold fluids usable by a medical diagnostics system, the reagent container comprising:
an in-use orientation in which the fluids are aspirated by the medical diagnostics system; and
in the in-use orientation:
a top compartment defined by an enclosed housing having a top wall, a bottom wall, side walls, and an access opening in one of the side walls, the access opening positioned adjacent to the bottom wall of the top compartment;
a bottom compartment defined by an enclosed housing having a top wall, a bottom wall, side walls, and an access opening in one of the side walls, the access opening positioned adjacent to the bottom wall of the bottom compartment, wherein the top compartment and the bottom compartment are fluidically separate; and
a septum between and connecting the top and bottom compartments such that the top and bottom compartments are stationary relative to each other, the septum separating the top and bottom compartments such that the walls of the top compartment do not contact the walls of the bottom compartment,
wherein, in the in-use orientation, the top compartment is above the bottom compartment; and
a working fluid and waste container configured to at least accept fluids used by the medical diagnostics system, the working fluid and waste container comprising:
a waste compartment having an access opening, an inner wall, and an outer wall, the inner wall and the outer wall having a vertical cross-section in substantially a shape of a square or rectangle with an open corner, and 
a working fluid compartment having a first portion inward of the inner wall of the waste compartment and a second portion extending through the open corner, the second portion ending in an access opening of the working fluid compartment, wherein the working fluid compartment is fluidically separate from the waste compartment, and
a septum between and connecting the working fluid compartment and the waste compartment such that the working fluid compartment and the waste compartment are stationary relative to each other.

40.	(Previously Presented) The method of claim 35, 
wherein the container further comprises a first fluid seal sealing the access opening of the top compartment and a second fluid seal sealing the access opening of the bottom compartment,
wherein the fluids held in the container in the in-use orientation are aspirated by the medical diagnostic system by a dedicated access needle for the top compartment and a dedicated access needle for the bottom compartment, and
wherein the first fluid seal and the second fluid seal are configured to be punctured by the dedicated fluid access needles and, once punctured, the container is no longer fluid-tight.


Allowable Subject Matter
Claim 16, 18, 22-31, 33-35 and 37-40 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest a container to hold medical diagnostic fluids, the container having: an in-use orientation in which the fluids are aspirated; and in the in-use orientation: a top compartment defined by an enclosed housing having a top wall, a bottom wall, side walls, and an access opening in one of the side walls, the access opening positioned adjacent to the bottom wall of the top compartment; a bottom compartment defined by an enclosed housing having a top wall, a bottom wall, side walls, and an access opening in one of the side walls, the access opening positioned adjacent to the bottom wall of the bottom compartment, wherein the top compartment and the bottom compartment are fluidically separate; and a septum between and connecting the top and bottom compartments such that the top and bottom compartments are stationary relative to each other, the septum separating the top and bottom compartments such that the walls of the top compartment do not contact the walls of the bottom compartment, wherein, in the in-use orientation, the top compartment is above the bottom compartment, and wherein at least a portion of the bottom wall of the top compartment slopes downward toward the access opening of the top compartment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R WHATLEY whose telephone number is (571)272-9892.  The examiner can normally be reached on Mon- Fri 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 5712721267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Benjamin R Whatley/Primary Examiner, Art Unit 1798